Citation Nr: 1218025	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-34 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Kearney County Medical Clinic on April 6, 2010.

(The issue of entitlement to service connection for colon polyps, to include as due to Agent Orange exposure will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S. C.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to October 1967.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA), Nebraska-Western Iowa Health Care System which denied the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Kearney County Medical Clinic on April 6, 2010.

In June 2011, the Veteran and S. C. testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the VA Medical Center (VAMC) in Omaha, Nebraska.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, however, the Board believes that a remand is necessary to ensure that the Veteran is accorded every possible consideration.

The Veteran is seeking entitlement to reimbursement for medical care rendered to him by Kearney County Medical Clinic on April 6, 2010.  During his June 2011 hearing, he described that on April 6, 2010, he was experiencing severe back pain which could only be alleviated with certain prescription medication which he did not have.  He asserted that he contacted the Grand Island VAMC describing his symptoms.  He indicated that he was told by a VA nurse not to go to the Grand Island VAMC because it was not accepting patients as there was no one available to provide services.  He added that he was instructed to go to the Kearney County Medical Clinic.

Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  The VA Office of General Counsel, in response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VA O.G.C. Concl. Op. No. 1-95 at 8-9. 

As a general matter, the admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see also Malone v. Gober; VAOPGCPREC 1-95 (March 31, 1995) (authorization in advance is essential to any determination as to whether VA is or is not going to furnish the contract care). 

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a notice letter that describes the basis of the denial, as well as the evidence necessary to substantiate the elements of a claim found to be unsubstantiated in the denial.  The failure to provide this notice prior to the adjudication of a Veteran's claim generally constitutes prejudicial error by VA.  VA also has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

In the instant case, there is no evidence of fact finding regarding the claimed authorization under § 1703.  An inquiry must be made regarding the factual circumstances surrounding the Veteran's contention of a prior authorization as this issue is dispositive of the case.  The claim was denied because it was determined that, at the time of his emergency treatment at issue in April 2010, the Veteran had received unauthorized medical services from a private medical treatment provider even though VA facilities were feasibly available.  The Nebraska-Western Iowa Health Care System appears to rely on a clinical review by a VA physician in May 2010, who found that VA facilities were feasibly available to the Veteran and that his condition was not emergent in nature. 

Finally, as this matter is being remanded for the reasons set forth above, the Veteran should be provided with updated VCAA notice of (1) any information or lay or medical evidence not previously provided that is necessary to substantiate his unauthorized medical expenses claim under the amended versions of both § 1725 and § 1728, as well as the issue of prior authorization under § 1703; (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  With regard to the critical amendments effective October 2008, see Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110  (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The Nebraska-Western Iowa Health Care System shall send the Veteran a VCAA notice letter notifying him and his representative of (1) any information or lay or medical evidence not previously provided that is necessary to substantiate his unauthorized medical expenses claims under the amended versions of both § 1725 and § 1728; as well as under the prior VA authorization statute - 38 U.S.C.A. § 1703(a); (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  With regard to the critical amendments effective October 2008, see Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).

2.  Thereafter, the Nebraska-Western Iowa Health Care System shall review the evidence of record and re-adjudicate the issue on appeal, to include whether VA authorization was given prior to the treatment under § 1703.  If further development is necessary to comply with the applicable law and regulations, that development must be accomplished.  Adequate reasons and bases for any  determination must be provided.  This includes obtaining and associating with the claims file any outstanding treatment records for the time-period in question, and addressing the assertion of the appellant that VA treatment was not feasible due to the level of pain at the time of the private treatment in question and the distance to travel to the nearest available VA facility.  

3.  If the determination remains unfavorable to the Veteran, the Nebraska-Western Iowa Health Care System must issue a Supplemental Statement of the Case which fully sets forth the controlling law and regulations pertinent to this appeal; this document should further reflect detailed reasons and bases for the decisions reached and provide the appellant and his representative with an opportunity to respond. This SSOC should contain the most recent provisions of 38 U.S.C.A. § 1703 and § 1725 and § 1728 and any applicable regulations.  

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


